Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  Claims 1-17 are presented for the examination. 
                                          Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

2. Claims 1, 11, 16  are rejected under 35 U.S.C. 103 as being unpatentable over  Brooking(US 8165711 B2) in view of KRIVONOSOVA(US 20190008226 A1) and further in view of  Tajima(US 5408595 A).

As to claim 1,  Brooking teaches a design selection unit configured to select two or more input fashion garment designs based on one or more parameters( a garment construction specification can be automatically generated from traditionally generated garment design information, such as sketches, two-dimensional Computer Aided Design (CAD) files, designer notes and other like information, col 1, ln 40-45/ the figure recognition mechanism 223, can further recognize which portions of the garment described by the input data 210, 211 and 212[  are intended to sit upon, align with, or otherwise accommodate various landmarks on the human body, such as elbows, shoulders, knees, waists, and other like landmarks. The figure recognition mechanism 223 can, therefore, provide the interpretation mechanism 220 with an association between specific aspects of the designed garment and specific landmarks on the human body, col 6, ln 20-40), the two or more input fashion garment designs being different from one another( Such data can include two dimensional CAD data 210, images or sketches  ; a design computing  unit coupled to the design selection unit and configured to: compute one or more design elements for each of the input fashion garment designs( the inferred knowledge 225 can contain information regarding different manufacturing options relevant to the type of garment for which the garment construction specification 240  is being generated including, for example, options such as the type of stitching, the manner in which discrete segments of the garments are joined, and other like information to enable the garment construction specification 240  to appropriately interpret the garment data 210, 211  and 212, col 7, ln 5-18/ parse the garment construction specification 240 to first generate three-dimensional representations of each component[design element] of the garment specified in the garment construction specification, col 9, ln 26-40) ; and compute a plurality of split points for each of the one or more computed design elements; and a design generation  unit configured to (i) match a dominant color of all of the computed design elements and (ii) combine all of the computed design elements to generate a new design( regarding the mechanisms and mechanics by which such components[design element] can be joined to form the final garment, col 1, ln 49-56/ Subsequently, the virtual garment generation 250 can combine the generated garment components[design element] in the manner specified by the garment construction specification 240. In doing so, the virtual garment generation 250 can virtualize garment construction mechanisms, such as stitching, gluing, and the like, by appropriately modifying and joining the three-dimensional virtual garment components. As will be known by those skilled in the art, the three-dimensional virtual garment components can be generated based on a myriad of polygons assembled together in a known manner, col 9, ln 35-50).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Brooking with KRIVONOSOVA  to incorporate the feature of compute a plurality of split points for each of the one or more computed design elements because this allows virtual fitting of a garment using a 3D mannequin model created with a minimum allowable set of the required measurements. 
Brooking and  KRIVONOSOVA do not teach match a dominant color of all of the computed design elements. However, Tajima teaches match a dominant color of all of the computed design elements( Computer-aided design (CAD) has been introduced into the field of color design, and is now desirable to apply it to the coloring and recoloring of visual images. More specifically, a visual image including the object of design, col 1, ln 14-20).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Brooking  and KRIVONOSOVA with Tajima to incorporate the feature of match a dominant color of all of the computed design elements because this provide natural-looking color images of an object illuminated by a source color .
As to claim 16, Brooking teaches  each of the input fashion garment designs is selected based on at least one of a type of a garment, a style of the garment, and a specific design on the garment( col 8, ln 45-60) .
 

3. Claims 2, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Brooking(US 8165711 B2) in view of KRIVONOSOVA(US 20190008226 A1) and further in view of  Tajima(US 5408595 A)   and further in view of Inoue(US 5388050 A).

As to claim 2,  Brooking ,  KRIVONOSOVA and  Tajima do not teach design computing  unit further comprises: a design identifier configured to compute the plurality of design elements; and a design scaler configured to scale plurality of design elements to a common reference size. However, Inoue teaches design computing module further comprises: a design identifier configured to compute the plurality of design elements; and a design scaler configured to scale plurality of design elements to a common reference size( When the operator selects the knit pattern design and fabric display menu from the initial menu screen (which is displayed in step S110 of FIG. 2), the control procedure of FIG. 13 is executed by the engineering workstation 140. The identification name of the fabric data that has been prepared in the above fabric design processing and stored on the floppy disk, is read by the engineering workstation 140, and is displayed on the color display 130 (step S201, col 10, ln 50-60/ The size of the rectangle is determined for each magnification in terms of a pixel value on the screen., col 23, ln 15-30).
 It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of  Brooking, KRIVONOSOVA and Tajima with Inoue to incorporate the feature of design computing module further comprises: a design identifier configured to compute the plurality of design elements; and 
As to claim 11, it is rejected for the same reason as to claims 1 and 2 above. 
As to claim 17, Brooking teaches  each of the input fashion garment designs is selected based on at least one of a type of a garment, a style of the garment, and a specific design on the garment( col 8, ln 45-60) .
 
4. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gerowitz(US 20100107129 A1) in view of BENJAMIN(US 20190147120 A) in view of Inoue(US 5388050 A) and further in view of Herley( US 20060072818 A1). 

As to claim 3,  Brooking, KRIVONOSOVA and Tajima   and Inoue do not teach the design computing module is configured to compute the plurality of design elements using a minimum bounding rectangle. However, Herley teaches the design computing module is configured to compute the plurality of design elements using a minimum bounding rectangle(The minimum area rectangle inscription system 170 and method disclosed herein are designed to operate in a computing environment. The following discussion is intended to provide a brief, general description of a suitable computing environment in which the minimum area rectangle inscription system and method may be implemented, para[0050]).
 It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of  Brooking, .
 
5. Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gerowitz(US 20100107129 A1) in view of BENJAMIN(US 20190147120 A) in view of Inoue(US 5388050 A) and further in view of Molnar(US 20160069003 A1). 

As to claim 4,  Brooking, KRIVONOSOVA and Tajima  and Inoue do not teach the design identifier is configured to identify a dominant color of each input fashion garment  designs. However, Molnar teaches the design identifier is configured to identify a dominant color of each input fashion garment  designs( The draft file may identify the regions to be woven using a particular type of weave indirectly, by using an identifier for a color within a color palette that a designer has associated with the region, para[0089], ln 24-36). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Brooking, KRIVONOSOVA and Tajima    and Inoue with Molnar to incorporate the feature of the design identifier is configured to identify a dominant color of each input designs because this aggregates textiles, based on quality attributes of the textiles, for weaving in aggregate on a loom during a single operation of the loom. 

5 is rejected under 35 U.S.C. 103 as being unpatentable over Gerowitz(US 20100107129 A1) in view of BENJAMIN(US 20190147120 A) and further in view of Janssen( US 6665095 B1). 

As to claim 5,  Brooking, KRIVONOSOVA and Tajima  do not teach wherein for each input design, the design computing  unit stores a design set comprising corresponding design elements and dominant color. However, Janssen teaches herein for each input design, the design computing module stores a design set comprising corresponding design elements and dominant color( An input device may comprise a keyboard, mouse, touch-screen, microphone, or other signal generating device, or another computer executing a program module, such as a computer aided design (CAD) program module 80. Thus, via an input interface 314, the color kitchen 40 may receive design data relating to a particular print design. As used herein, "design data" refers to information relating to the colors and quantities of inks required to print a design. Design data may also include information relating to the type, color and dimensions of the substrate on which the design will be printed. The colors to be printed in a design are referred to as either target colors or design colors. For purposes of the present invention, the terms "target colors" and "design colors" are used interchangeably. Design data may be stored in data files 309 in the memory 304 of the color kitchen 40, col 11, ln 40-60). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of  Brooking, KRIVONOSOVA and Tajima   with Janssen to incorporate the feature of wherein for each input design, the design computing module stores a design set comprising corresponding design . 

7. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gerowitz(US 20100107129 A1) in view of BENJAMIN(US 20190147120 A) and further in view of Wilson( US 9639969 B1). 

As to claim 6,  Brooking, KRIVONOSOVA and Tajima   do not teach the design computing unit is configured to: select a graphic design element from a graphic element library; and stitch the graphic design element to generate a new design. However, Wilson teaches the design computing unit is configured to: select a graphic design element from a graphic element library; and stitch the graphic design element to generate a new design(In block 406, the method 400 receives design input(s) from the first user modifying the one or more layers of the new version of the design. For example, using an interface associated with the editor 320, the first user may select to add a base media layer (e.g., by selecting a digital graphical image from local storage, capturing the digital graphical image in real-time, etc.), crop the base media layer, add filters to the base media layer, add various graphical design elements including stylized text and graphics to the base media layer, select to include one or more design elements from design packs made available via the interface, select to modify the design elements, etc. In a further example, the user could choose to apply a second (different) existing design to the one being created. In this case, the editor 320 may replace all the design elements other than the base media layer with the design elements from the second existing design or may add the design elements from the second existing design on top of elements of the design already being remixed. , col 19, ln 18-35). 

As to claim 9, Sauvageau teaches the graphic design elements are scaled to a fixed aspect ratio while storing in the graphic design library( para[0027] and Wilson teaches wherein the graphic design elements are stored in a searchable format( Col 13, ln 40-65) for the same reason as to claim 6 above.
 
8. Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gerowitz(US 20100107129 A1) in view of BENJAMIN(US 20190147120 A) in view of Wilson( US 9639969 B1) and further in view of Finsterwald(US 20160041957 A1). 

As to claim 7,  Brooking, KRIVONOSOVA and Tajima with Inoue and Wilson do not teach the design computing unit is configured to match the selected graphic design element to a dominant color of the input design. However, Finsterwald teaches the design computing unit is configured to match the selected graphic design element to a dominant color of the input design( The design suggestion tool performs color analysis on the user-provided image, and generates one or more suggestion(s) for recoloring text and/or graphical components in the design with colors that closely match one or more colors contained in the user-provided image (step 724). In an embodiment, the color(s) selected to recolor one or more text and/or graphical elements 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of  Brooking, KRIVONOSOVA and Tajima with Inoue and Wilson with Finsterwald to incorporate the feature of the design computing module is configured to match the selected graphic design element to a dominant color of the input design because this instructs automatic application of the design improvement suggest to the visual design. As to claim 15, it is rejected for the same reason as to claim 6-7 above.

 9. Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gerowitz(US 20100107129 A1) in view of BENJAMIN(US 20190147120 A) in view of Wilson( US 9639969 B1) in view of Finsterwald(US 20160041957 A1) and further in view of Sauvageau(US 20170354164 A1).

 As to claim 8,  Brooking, KRIVONOSOVA and Tajima ,  Wilson and Finsterwald do not the design generation unit is configured to select and scale a plurality of graphic design elements to generate a corresponding plurality of new designs. However, Sauvageau teach the design generation unit is configured to select and scale a plurality of graphic design elements to generate a corresponding plurality of new designs(The design template may be adjusted based on the selected finished size. In some embodiments, the adjustment may include scaling the size of the design template to fit the selected finished size. In at least one embodiment, the design template may be adjusted by adding graphical elements to the design template, or removing 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of  Brooking, KRIVONOSOVA and Tajima   Wilson and Finsterwald with Sauvageau to incorporate the feature of the design generation module is configured to select and scale a plurality of graphic design elements to generate a corresponding plurality of new designs because this provides an easily customizable confection in a cost effective manner using techniques that overcome these and other disadvantages.

10. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gerowitz(US 20100107129 A1) in view of BENJAMIN(US 20190147120 A) and further in view of TAOKA(US 20120317524 A1). 

As to claim 10,  Brooking, KRIVONOSOVA and Tajima   do not teach wherein the design computing module is configured to select a pattern from a pattern library and match the pattern to the respect input design to generate a new design. However, TAOKA teaches wherein the design computing module is configured to select a pattern from a pattern library and match the pattern to respect the input design to generate a new design(The following describes an example of comparing a design layout object with the existing-type library shown at step S95 in FIG. 16. The example uses process layout objects as the design layout patterns, that is, the elements shown in FIGS. 13A through 13D and 14A through 14D, para[0160]/ The apparatus compares the design layout object selected at step S94 as a process target with the existing-type 
 It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Gerowitz , BENJAMIN with TAOKA to incorporate the feature of wherein the design computing module is configured to select a pattern from a pattern library and match the pattern to the input design to generate new design because this enables to greatly reduce the processing time and costs for the mask pattern design. 

11. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gerowitz(US 20100107129 A1) in view of BENJAMIN(US 20190147120 A) in view of Inoue(US 5388050 A) and further in view of Herley( US 20060072818 A1). 

As to claim 12, Brooking, KRIVONOSOVA, Inoue and Tajima   do not teach the design computing module is configured to compute the plurality of design elements using a minimum bounding rectangle. However, Herley teaches the design computing module is configured to compute the plurality of design elements using a minimum bounding rectangle(The minimum area rectangle inscription system 170 and method disclosed herein are designed to operate in a computing environment. The following discussion is intended to provide a brief, general description of a suitable computing environment in which the minimum area rectangle inscription system and method may be implemented, para[0050]). 
. 

12. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gerowitz(US 20100107129 A1) in view of BENJAMIN(US 20190147120 A) in view of Inoue(US 5388050 A) and further in view of Molnar(US 20160069003 A1). 

As to claim 13,  Brooking, KRIVONOSOVA and Tajima   and Inoue not teach the design identifier is configured to identify a dominant color of each input designs. However, Molnar teaches the design identifier is configured to identify a dominant color of each input designs( The draft file may identify the regions to be woven using a particular type of weave indirectly, by using an identifier for a color within a color palette that a designer has associated with the region, para[0089], ln 24-36).
 It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of  Brooking, KRIVONOSOVA and Tajima   and Inoue with Molnar to incorporate the feature of the design identifier is configured to identify a dominant color of each input designs because this aggregates textiles, based on quality attributes of the textiles, for weaving in aggregate on a loom during a single operation of the loom. 

13. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gerowitz(US 20100107129 A1) in view of BENJAMIN(US 20190147120 A) in view of Inoue(US 5388050 A) in view of Molnar(US 20160069003 A1) and further in view of Janssen( US 6665095 B1). 

As to claim 14,  Brooking, KRIVONOSOVA and Tajima,  Inonue and Molnar do not teach wherein for each input design, the design computing module stores a design set comprising corresponding design elements and dominant color. However, Janssen teaches herein for each input design, the design computing module stores a design set comprising corresponding design elements and dominant color( An input device may comprise a keyboard, mouse, touch-screen, microphone, or other signal generating device, or another computer executing a program module, such as a computer aided design (CAD) program module 80. Thus, via an input interface 314, the color kitchen 40 may receive design data relating to a particular print design. As used herein, "design data" refers to information relating to the colors and quantities of inks required to print a design. Design data may also include information relating to the type, color and dimensions of the substrate on which the design will be printed. The colors to be printed in a design are referred to as either target colors or design colors. For purposes of the present invention, the terms "target colors" and "design colors" are used interchangeably. Design data may be stored in data files 309 in the memory 304 of the color kitchen 40, col 11, ln 40-60). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of  Brooking, KRIVONOSOVA and Tajima , Inonue and Molnar with Janssen to incorporate the feature of wherein for each input design, the design computing module stores a design set comprising 
Response to the argument: 

14.	Applicant amendment filed on 9/03/2021 has been considered but they are not persuasive: 


Applicant argued in substance that : 
 (1) “  the claims as a whole were not found to be directed to an abstract idea but instead directed to providing an improvement to another technology or technical field.13 That is, just as "claims directed to a new and useful technique for using sensors to more efficiently track an object" were held patent- eligible in Thales, so too are those directed to an unconventional technique for generating a new fashion garment design. 14 Exemplifying its unconventionality, none of the prior art either collectively or individually has the ordered combination of operations recited in claim 1 ”
 
15.	 Examiner respectfully disagreed with Applicant's remarks:
               As to the point (1),  Brooking teaches   a garment construction specification can be automatically generated from traditionally generated garment design information, such as sketches, two-dimensional Computer Aided Design (CAD) files, designer  ( the inferred knowledge 225 can contain information regarding different manufacturing options relevant to the type of garment for which the garment construction specification 240  is being generated including, for example, options such as the type of stitching, the manner in which discrete segments of the garments are joined, and other like information to enable the garment construction specification 240  to appropriately interpret the garment data 210, 211  and 212, col 7, ln 5-18/ parse the garment construction specification 240 to first generate three-dimensional representations of each component[design element] of the garment specified in the garment construction specification, col 9, ln 26-40) ; and compute a plurality of split points for each of the one or more computed design elements; and a design generation  unit configured to (i) match a dominant color of all of the computed design elements and (ii)  ( regarding the mechanisms and mechanics by which such components[design element] can be joined to form the final garment, col 1, ln 49-56/ Subsequently, the virtual garment generation 250 can combine the generated garment components[design element] in the manner specified by the garment construction specification 240. In doing so, the virtual garment generation 250 can virtualize garment construction mechanisms, such as stitching, gluing, and .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                               Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LeChi Truong whose telephone number is ( 571) 272-3767. The examiner can normally be reached on 10-8PMIf attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on ( 571) 272-7767 . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).                                    /LECHI TRUONG/Primary Examiner, Art Unit 2194